Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 8/2/2019 are made of record.  Claims 1-21 are currently pending in the application.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to moisture-curable adhesive composition.
Group II, claim(s) 18-21, drawn to method for mounting a large format tile to a wall.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I to II lack unity of invention because even though the inventions of these groups require the technical feature of a moisture-curable adhesive composition comprising: a) a polymer component selected from a silane-terminated polyalkylene oxide and/or a polyurethane; b) a plurality of amino-silane modified wollastonite fibers having an average aspect ratio of from about 1.5:1 to about 12:1 and an average fiber length of from about 6 µm to about 825 µm; c) at least two fillers, wherein one of said fillers is untreated and a second of said fillers is treated with a modifier selected from the group consisting of a fatty acid derivative, a silane, a titanate, and mixtures thereof and wherein one of said fillers has an average particle size of between about 1.5 µm and about 10 µm and a second of said fillers has an average particle size of between about 0.1 µm and about 1.3 µm, wherein at least one of said fillers is irregularly shaped; and d) a rheology modifier; this technical feature is not a special technical feature as it does not make a contribution over the prior art of Gahlmann (US 2013/0065997 A1) in view of Lontchar et al (US 2011/0154772 A1).  Specifically, Gahlmann discloses an adhesive composition comprising moisture reactive silane-terminated polyalkylene oxide, surface-hydrophobized chalk powder with an average particle size of 0.8 to 4.0 microns, surface hydrophobized wollastonite with an average needle length of 15 to 60 microns and an average aspect size of 3:1 to 12:1 (paragraphs 0033-0038).  The hydrophobizing of the chalk and silicate particles is affected by treatment with fatty acids via conversion with reactive silane preferably aminosilane (paragraph 0057).  The adhesive can comprise a rheological additive (paragraph 0069).  Lontchar et al in the same filed of endeavor teach a moisture curable adhesive composition (abstract) comprising silylated polyurethanes or silylated polyethers (paragraph 0025).  The adhesive composition may include additional components to improve processing of performance characteristics of the batch formulation and include fillers (paragraph 0033).  Particularly useful fillers include coated and uncoated calcium carbonate.  Examples include 0.15 micron mean particle coated precipitated calcium carbonate and 3 microns mean particle size uncoated ground calcium carbonate.  These fillers are used in sufficient amount to increase the strength of composition and to provide thixotropic properties (paragraph 0035).  See example 1, wherein a combination of coated and uncoated calcium carbonate fillers is used (Table II and paragraph 0049).  Therefore, in light of the teachings in Lontchar et al, it would have been obvious to one skilled in art prior to the use a combination of treated and untreated fillers, in the adhesive composition, of Gahlmann, for above mentioned advantages.  

During a telephone conversation with Christopher Lewis on 5/3/2022 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7, 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “molecular weight in the range of” (lines 4-5 and 7-8).  It is not clear if the molecular weight is “weight average molecular weight” or “number average molecular weight”.  Hence, metes and bounds of present claim cannot be ascertained by one of ordinary skill in art prior to the filing of present application.
Claim 10 is subsumed by this rejection because of the dependence on claim 9.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation “wollastonite fibers is present in an amount of about 6 to about 8% by weight”, and the claim also recites “(most preferably about 7% by weight)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 7 recites the broad recitation “crumb rubber particles is present in an amount of about 0.5 to about 10%”, and the claim also recites “preferably from about 1 to about 5% by weight, and most preferably from about 1.5 to about 4% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “first filler is present in the composition in an amount of about 1 to about 27% by weight”, and the claim also recites “preferably between about 7 to about 19% by weight, and most preferably about 13% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “second filler is present in the composition in an amount of about 1 to about 34% by weight”, and the claim also recites “preferably between about 14 to about 28% by weight, and most preferably about 23% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “third filler is present in the composition in an amount of about 1 to about 20% by weight”, and the claim also recites “preferably between about 5 to about 15% by weight, and most preferably about 10% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 13 recites the broad recitation “average aspect ratio of the plurality of the amino-silane modified wollastonite fibers is from about 12: 1 to about 5: 1 and the average fiber length of the amino-silane modified wollastonite fibers is from about 12 µm to about 25 µm”, and the claim also recites “preferably from about 2.6: 1 to about 3: 1 and from about 17 µm to about 20 µm ” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gahlmann (US 2013/0065997 A1) in view of Lontchar et al (US 2011/0154772 A1).
Regarding claim 1, Gahlmann discloses an adhesive composition comprising moisture reactive silane-terminated polyalkylene oxide, surface-hydrophobized chalk powder with an average particle size of 0.8 to 4.0 microns (i.e. reads on treated mineral filler and overlaps with the particle size of between about 0.1 to 1.3 microns in present claim 1), surface hydrophobized wollastonite with an average needle length of 15 to 60 microns and an average aspect size of 3:1 to 12:1 (paragraphs 0033-0038) which reads on wollastonite fibers, their aspect ratio and fiber length in present claim 1.  The hydrophobizing of the chalk and silicate particles is affected by treatment with fatty acids via conversion with reactive silane preferably aminosilane (paragraph 0057) which reads on aminosilane modified wollastonite fibers in present claim 1 and at least one filler modified with a fatty acid in present claim 1.  The adhesive can comprise a rheological additive (paragraph 0069).
Gahlmann is silent with respect to untreated filler.
However, Lontchar et al in the same filed of endeavor teach a moisture curable adhesive composition (abstract) comprising silylated polyurethanes or silylated polyethers (paragraph 0025).  The adhesive composition may include additional components to improve processing of performance characteristics of the batch formulation and include fillers (paragraph 0033).  Particularly useful fillers include coated and uncoated calcium carbonate.  Examples include 0.15 micron mean particle coated precipitated calcium carbonate (i.e. reads on the average particle size of between about 0.1 and about 1.3 microns in present claim 1) and 3 microns mean particle size uncoated ground calcium carbonate (i.e. reads on the average particle size of between about 1.5 and about 10 microns in present claim 1).  These fillers are used in sufficient amount to increase the strength of composition and to provide thixotropic properties (paragraph 0035).  See example 1, wherein a combination of coated and uncoated calcium carbonate fillers is used (Table II and paragraph 0049).  Therefore, in light of the teachings in Lontchar et al, it would have been obvious to one skilled in art prior to the use a combination of treated and untreated fillers, in the adhesive composition, of Gahlmann, for above mentioned advantages.
Regarding claim 2, the adhesive composition, of Gahlmann comprises 10 to 30% by mass of moisture curable silane-terminated polyalkylene oxide (paragraph 0034).
Regarding claims 6-7, adhesive composition of Lantchar et al comprises 0.2 to 10% by weight of a plurality of irregularly shaped spacer particles of size 0.5 to 10 mm (abstract).  The addition of irregularly shaped spacer particles provides several benefits and ensures that there are no areas where the adhesive is completely squeezed out of and provides a certain minimum thickness.  It helps prevent the boards from sliding excessively during installation (paragraph 0010).  Examples include crush-resistant rubber particles (paragraph 0030).
Regarding claim 8, Gahlmann teach that the adhesive composition comprises water scavenger (i.e. reads on dehydrating agent in present claim 8), silane modified adhesion promoter and a hardening catalyst (paragraphs 0058-0060).
Regarding claims 12-13, Gahlmann teaches surface hydrophobized wollastonite with an average needle length of 15 to 60 microns and an average aspect size of 3:1 to 12:1 (paragraph 0038).
Regarding claim 14, Lontchar et al teach that untreated calcium carbonate has a particle size of 3 microns (paragraph 0035).  Gahlmann teaches that surface-hydrophobized chalk powder has a particle diameter of 0.2 to 0.7 microns (paragraph 0037).
Regarding claims 15-16, Gahlmann teaches that chalk is treated preferably with one or more fatty acids and/or their salts such as stearic acid (paragraph 0057).
Regarding claim 17, Gahlmann teaches a moisture reactive silane-terminated polyalkylene oxide, the silane functions of which are bonded via urethane (paragraph 0052). Lontchar et al teach moisture curable system that includes polyurethanes and silylated polyurethanes (paragraph 0025) which reads on silane modified polyurethane in present claim 17.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gahlmann (US 2013/0065997 A1) in view of Lontchar et al (US 2011/0154772 A1) and Yuan (J. Mater. Sci., 2008; Vol. 43; pp6057-6063).
The discussion with respect to Gahlmann and Lontchar et al in paragraph 19 above is incorporated here by reference.  Additionally, Gahlmann teaches that composition comprises 10 to 30% by weight of moisture reactive silane-terminated polyalkylene oxide (paragraph 0036 - overlaps with the amount of silane-terminated polyalkylene oxide in present claims 3, 4 and 5); 3 to 15% by weight of surface hydrophobized wollastonite (paragraph 0038 - overlaps with the amount of aminosilane modified wollastonite in present claims 3, 4 and 5); and up to 20% by mass of plasticizer (paragraphs 0064) which overlaps with the amount of plasticizer in present claims 3, 4 and 5). Lontchar et al teach that useful fillers include coated and untreated calcium carbonate at a loading of preferably from about 30 to about 75% by weight (paragraph 0035) which overlaps with the amount of at least two fillers in present claims 3, 4 and 5.
Gahlmann and Lontchar et al are silent with respect to amount of loading of amino-silane of wollastonite fibers.
However, Gahlmann teaches that in order to improve the adhesion properties, the adhesive preferably comprises 0.3 to 4% by mass of silane-modified adhesion promoter such as 3-aminopropyltrimethoxysilane (paragraph 0059).  Additionally, Yuan et al teach that incorporation of wollastonite improved tensile strength of the system.  When wollastonite fibers were coated with aminosilane, the impact strength and processability were enhanced greatly.  There is good adhesion between the coated fiber reinforcement and matrix (abstract).  Silane coupling agents have the ability to form a durable bond between organic and inorganic materials (page 6058, col. 2, 1st full paragraph).  Aminosilane surface coupling agent is used to change the wollastonite reinforcement from having a relatively high energy surface to having a low energy surface producing better adhesion with polymer matrix (page 6058, col. 2, 2nd full paragraph).  Therefore, given that Gahlmann contemplates addition of the adhesion promoter such as 3-amino propyltrimethoxysilane in amounts of 0.3 to 4% by mass to an adhesive composition comprising 3 to 15% by weight of wollastonite and Yuan et al teaches that surface modification of wollastonite with silane coupling agent improves impact strength and processability, it would have been obvious to one skilled in art prior to the filing of present application to treat the wollastonite with an adhesion promoter such as 3-amino propyltrimethoxysilane in overlapping amounts (i.e. loadings up to about 35% by weight based on amount of wollastonite), prior to adding wollastonite and adhesion promoter to the adhesive composition, of Gahlmann, for above mentioned advantages.

Allowable Subject Matter

Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764